Citation Nr: 0932314	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active naval military service from June 1970 
to April 1974, served in the Army National Guard and from 
August 1980 to December 1980, and served in the United States 
Navy Reserves from May 1976 to May 1980, and in the United 
States Army Reserves, from which he was discharged in August 
1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied entitlement to service connection for 
diabetes and a heart disorder.

In May 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of some of the Board's requested actions, the RO 
continued the denial of the Veteran's claims (as reflected in 
a June 2009 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange 
during active duty service and that as a result, he developed 
diabetes mellitus.  Additionally, the Veteran asserts that 
his service-connected headaches have caused his claimed heart 
disorder. 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Records show the Veteran was provided VCAA notice by 
correspondence dated in July 2001 and May 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Upon enlistment in the Navy regular reserves, a March 1976 
chest x-ray was performed and the report noted that the 
cardiovascular silhouette was enlarged in its transverse 
diameter with a prominent left atrial appendage.  This was to 
be clinically correlated.  The examiner questioned if there 
were any murmurs.  The report noted that there had been no 
significant interval changes since the previous study of 
February 16, 1975.  The accompanying physical examination 
report noted the chest X-ray and pronounced the X-ray 
findings to be within normal limits.

The May 2005 Board remand directed the AMC/RO to schedule the 
Veteran for a VA examination to determine the etiology and 
date of onset of any heart disorder.  The claims file 
contains a VA medical opinion dated in June 2009, but the 
opinion does not indicate if the claims file was reviewed, 
and does not contain a full medical examination, or rationale 
for opinions given.  The Court has specifically mandated that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. 268 
(1998).

The May 2005 Board remand directed the AMC/RO to obtain any 
outstanding pertinent medical records from the Saints 
Memorial Medical Center and Dr. Mark Romanowsky.  (A June 
2000 treatment record from Saints Memorial indicates that a 
follow-up Holter was to be accomplished in one month, and 
that appellant was to be followed by Dr. Mark Romanowsky.)  
The Veteran forwarded medical releases for Dr. Mark 
Romanowsky and the Saints Memorial Medical Center dated in 
March 2006.  In a July 2007 letter, the RO informed the 
Veteran that the medical releases had expired and requested 
additional releases.  The Veteran complied and the medical 
releases where received by the AMC in August 2007.  Records 
for the Saints Memorial Medical Center and Dr. Mark 
Romanowsky were not requested or received.  The medical 
releases have been allowed to expire.  Again, the Veteran has 
the right to compliance with remand instructions, and as 
such, the case should be remanded to attempt to obtain the 
records. See Stegall, 11 Vet. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his diabetes 
and heart disability since June 2000.  Of 
particular interest are records of 
evaluation and/or treatment of the 
Veteran's diabetes and heart disorder from 
the Saints Memorial Medical Center and Dr. 
Mark Romanowsky.  The Veteran should be 
requested, with our apologies, to sign the 
appropriate releases, and those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The RO should schedule the Veteran for 
VA cardiovascular examination to determine 
if his current heart disorder was first 
manifested during active duty or is caused 
or aggravated by his service-connected 
headaches.  The claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is to state the diagnosis of 
any heart disorder, and provide an 
assessment as to whether it is at least as 
likely as not (50 percent probability or 
more) that any diagnosed heart disorder 
was first manifested during active duty or 
is caused or aggravated by the service-
connected headache disability.  A complete 
rationale is to be provided for any 
opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




